Citation Nr: 0602446	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-15 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a groin 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in March 
2005 when it was remanded to cure a procedural defect.  


FINDINGS OF FACT

1.  An August 1998 RO decision held that service connection 
was not warranted for disability manifested by swelling of 
the groin; the appellant did not perfect an appeal of this 
decision.  

2.  The evidence added to the record since the August 1998 RO 
decision does not bear directly or substantially upon the 
issue at hand and is duplicative or cumulative in nature and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim..


CONCLUSIONS OF LAW

1.  The August 1998 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the August 1998 RO decision 
finding that is not new and material; accordingly, the claim 
is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a March 2005 
VCAA letter and the statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the March 2005 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2005 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board notes that the duty to help the veteran obtain 
evidence is a duty that VA has in connection with an original 
claim or a claim for an increased evaluation.  In this claim, 
where the veteran has previously had the advantage of VA's 
assistance, but the claim was nevertheless denied and the 
denial became final, the duty to assist does not arise until 
new and material evidence has been received with which to 
reopen the claim.  Only then does the claim take on the 
character of an original claim, and VA has a duty to assist 
him in developing evidence in support thereof.  If the rule 
were otherwise, the concept of finality in the VA 
adjudication process would be a nullity.  As an aside, the 
Board notes that it appears as if all the veteran's 
outstanding medical records have been obtained.  The veteran 
reported that he had nothing further to submit in support of 
his claim in October 2004.  It also appears that a VA 
examination was conducted in February 2003.  The Board finds 
that no further action is required by VA to assist the 
veteran with this claim.

Analysis

In February 1997, the veteran submitted a claim of 
entitlement for a disability manifested by swelling in the 
groin.  In an August 1998 decision, the RO denied service 
connection for swelling of the groin area.  The RO noted that 
the disability was not evidenced in the service medical 
records and that a epididymitis disorder had resolved as of 
March 1997.  The RO found that there was no chronic 
disability subject to service connection was evidenced in the 
service medical records or any other evidence of record.  The 
RO also determined that service connection was not warranted 
for a disability based on an undiagnosed illness as the 
swelling in the veteran's groin was determined to have 
resulted from a known clinical diagnosis of epididymitis 
which neither occurred in nor was caused by service.  

The pertinent evidence of record at the time of the August 
1998 rating decision which denied service connection for 
swelling of the groin including as due to an undiagnosed 
illness consists of the service medical records, reports of 
VA examinations and VA clinical records.  

The service medical records did not include any complaints 
of, diagnosis of or treatment for swelling of the groin.  

No pertinent complaints or findings were noted at the time of 
October 1994 and January 1998 VA general medical 
examinations.  Physical examination of the genitalia was 
noted to be normal in January 1998.  

Beginning in May 1994, the VA clinical records evidence 
complaints of right testicular pain and swelling.  A May 1994 
record references a complaint of intermittent right 
testicular edema which had been present since the time of a 
vacation in 1985.  The pertinent diagnostic impression was a 
question spermatocele.  A November 1994 clinical record 
includes a diagnosis of rule out epididymitis.  Ultrasound 
examination conducted the same month was interpreted as 
revealing bilateral epididymitis with moderate hydrocele of 
the left testicle and a minimal hydrocele of the right 
testicle.  Other clinical records include diagnoses of 
epididymitis with hydroceles in February 1995, epididymitis 
in January 1996, hematuria question epididymitis versus 
urinary tract infection in May 1996, and chronic epididymitis 
in January 1997.  The January 1997 clinical record included a 
history reported by the veteran of right testicular pain and 
swelling for 4 years.  In March 1997, an assessment of 
resolved epididymitis was made.  Another record dated in 1997 
included a diagnostic impression of probably recurrent 
epididymitis.  

In May 1999, the veteran submitted a notice of disagreement 
with the RO's August 1998 denial of service connection for a 
disability manifested by swelling in the groin.  In response 
to the veteran's notice of disagreement, a statement of the 
case was issued in March 2000.  The veteran failed, however 
to perfect his appeal of the denial of service connection for 
swelling in the groin by the timely filing of a substantive 
appeal.  38 C.F.R. § 20.200.  A written communication 
received in October 2000 did include argument regarding the 
groin disability disorder.  However, this communication was 
received well beyond a year from the date of notice of the 
August 1998 rating decision and more than 60 days after 
issuance of the statement of the case in March 2000.  It was 
therefore not timely.  See generally 38 C.F.R. § 20.302(b).  

As the appellant did not initiate an appeal of the August 
1998 decision by filing a timely substantive appeal, that 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.1103.  However, under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The veteran is 
attempting to reopen the claim of entitlement to service 
connection for a groin disability which was denied in August 
1998.  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received in October 2000, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  
Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a);  see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

In May 2001, the RO determined that new and material evidence 
had not been received to reopen the claim of entitlement to 
service connection for a disability manifested by swelling in 
the groin.  The evidence which was received subsequent to the 
August 1998 rating decision consists of VA clinical records, 
a letter from a private physician and testimony and 
statements from the veteran.  

The pertinent VA clinical records which were received 
subsequent to the August 1998 rating decision include a June 
1997 record which references an assessment of history of 
resolved epididymitis.  An October 2002 VA clinical record 
includes the notation that the veteran had scrotal pain and 
swelling after a hydrocele repair one year prior.  The 
pertinent assessment was scrotal pain.  The Board finds the 
VA clinical records are not new and material.  The Court has 
held that additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).  

In an October 2000 statement, the veteran reported that he 
still experienced pain in the groin area and one testicle 
continued to swell.  He reported that he underwent a 
vasectomy in 1984.  This evidence is not new and material.  
The fact that the veteran experienced pain and swelling in 
the groin was previously of record at the time of the August 
1998 decision.  The veteran's allegation that his groin 
symptomalogy is linked to an in-service vasectomy, while 
previously not of record, is not new and material.  A 
different theory of etiology is not new and material 
evidence.  An October 2002 VA clinical record includes the 
notation that the veteran had scrotal pain and swelling after 
a hydrocele repair one year prior.  The pertinent assessment 
was scrotal pain.  

In March 2001, a private physician reported that he had 
originally examined the veteran in January 2001 with 
complaints of a bump in the scrotum and intermittent some 
fullness in the scrotal area.  The veteran informed the 
physician that the fullness began after a vasectomy was 
conducted.  It was noted that a leiomyoma lesion was removed 
from the scrotum in February 2001.  Physical examination and 
ultrasound confirmed the presence of bilateral hydroceles 
without evidence of any tumor.  In the physician's opinion, 
the bilateral hydroceles were not related to the vasectomy 
reported by the veteran.  This evidence is not new and 
material.  It only documents current treatment and does not 
link a groin disability back to the veteran's active duty 
service in any way.  Furthermore, this evidence actually 
weighs against the veteran's claim in that it affirmatively 
determines that the veteran's current groin symptomalogy was 
not due to a prior vasectomy.  

The transcript of an October 2002 RO hearing indicates that 
the veteran testified that he was still bothered by swelling 
in the groin which had been present since a vasectomy had 
been performed in 1984.  He testified that he consulted 
several doctors while in the military due to this problem who 
prescribed medication.  This evidence is not new and 
material.  The fact that the veteran was experiencing 
swelling in the groin was already of record at the time of 
the prior decision.  

The report of a February 2003 VA examination indicates that 
the veteran reported experiencing testicular pain for many 
years.  The pain persisted despite a hydrocele excision.  
Tenderness was present in the right testicle, which was also 
painful during intercourse.  Physical examination revealed a 
hydrocele on the left and tenderness in the right testicle 
with epididymitis.  The pertinent diagnosis was status post 
vasectomy with continued discomfort in the right testicle and 
epididymitis.  This evidence is not new and material.  It 
only demonstrates the current existence of a groin disability 
but does not link that disability back to active duty in any 
way.  

The Board finds the evidence received subsequent to the 
August 1998 rating decision which denied service connection 
for swelling in the groin does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative and/or redundant, and by itself or in 
connection with the evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim has not been reopened. 


ORDER

The appeal is denied.  


	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


